FILED
                               FOR PUBLICATION                                AUG 14 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-10511

              Plaintiff - Appellee,               D.C. No. 3:10-cr-08026-GMS-1

  v.
                                                  ORDER
TYMOND J. PRESTON,

              Defendant - Appellant.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judge Murguia did not participate in the deliberations or vote in this case.